El Juez Asociado Sr. Wole.
emitió la opinión del tribunal.
En la Ciudad de San Juan, Puerto Rico, el día 1°. de mayo de 1911, Julián Pueyo Cámara celebró un contrato con la mer-cantil de Real Hermanos, sobre arrendamiento de servicios, *863estipulándose, en el contrato que en el caso de que se rescin-diese por culpa de los Sres. Real Hermanos, quedarían estos últimos obligados a pagar al Sr. Pueyo Cámara, la suma de $88 en concepto de indemnización. El contrato se cumplió por una y otra parte, basta el día 31 de julio de 1911; pero en Io. de agosto, 1911, los demandados y apelados Real Hermanos, sin motivo ni causa legal alguna notificaron al demandante y apelante por escrito que babía cesado en el desempeño de los trabajos que venía llevando a cabo como dibujante en la em-presa Puerto Rico Ilustrado, de la propiedad de- la deman-dada y apelada. En esta notifiacación los apelados le advertían al apelante que podía disponer de la suma de $88 de acuerdo con lo convenido en la cláusula penal consignada en diebo con-trato. Como el demandante y apelante no estuvo conforme con este proceder, al siguiente día 2 de agosto, 1911, manifestó a Real Hermanos de palabra y por escrito que no se avenía a la rescisión del convenio; y que por el contrario optaba por su cumplimiento y se negó percibir la suma que se le ofrecía para resarcirle de los daños y perjuicios que pudieran origi-nársele de acuerdo con lo convenido en la cláusula penal. Los demandados y apelados se negaron al cumplimiento del contra-to y el Sr. Pueyo presentó demanda ante la Corte de Distrito de San Juan, alegando que por el incumplimiento de los deman-dados se vió privado mensualmente de la suma de $75 durante los 19 meses que faltaban para la terminación del contrato. La Corte de Distrito de San Juan dictó sentencia a favor de los demandados.
Para sostener su apelación, el apelante se fundó principal-mente en el artículo 1121 del Código Civil. Para interpretar debidamente este artículo, debe leerse en relación con el artí-culo 1120:
“Artículo 1120. — -En las obligaciones con cláusula penal, la pena sustituirá a la indemnización de daños y el abono de intereses en caso de falta de cumplimiento, si otra cosa no se hubiere pactado.
“Sólo podrá hacerse efectiva la pena cuando ésta fuere exigible conforme con las disposiciones del .presente Código.
*864“Art. 1121. — El deudor no podrá eximirse de cumplir la obliga-ción, pagando la pena, sino en el caso de que expresamente le hubiese sido reservado este derecho. Tampoco el acreedor podrá exigir con-juntamente el cumplimiento de la obligación y la satisfacción de la pena sin que esta facultad le haya sido claramente otorgada.”
Convenimos en que las palabras del artículo 1121 significan que una parte contratante puede insistir en el cumplimiento de un contrato aun cuando exista en el mismo una cláusula pena], con tal que sea siempre susceptible el contrato de cumplirse específicamente. El artículo 1121 necesariamente es de aplicación solamente a aquella clase de contratos en que la ley puede obligar a su cumplimiento. Cuando el contrato no puede hacerse cumplir, el demandante queda en la situa-ción a que se ha hecho referencia por los comentaristas y por la corte inferior. En relación con esta cuestión, Manresa se expresa como sigue:
“Creemos que en el supuesto general de la ley, y una vez incum-plida la obligación, puede optar el acreedor entre pedir la pena o el cumplimiento de aquélla; pero con la diferencia de que si pide lo primero, no podrá luego exigir lo segundo, puesto que ambos obliga-dos han decidido prescindir de la ejecución de lo pactado, y en cambio, optando por exigir que se cumpla la obligación, podrá pedir, si así no se lleva a cabo, el pago de la pena.”
Y Seaevola, en el Tomo XIX, página 837 de sus Comen-tarios al Código Civil, es de opinión que las partes quedan obligadas por su contrato y que como las mismas tuvieron presentes el incumplimiento que posiblemente podía ocurrir de la obligación principal, y estuvieron conformes en cuanto a la cuantía de la compensación que el acreedor debía recibir, no hay medio alguno de que las partes puedan librarse de la situación en que se colocaron.
Las condiciones del contrato demuestran que la indemni-zación que tuvieron presente las partes para el caso de incum-plimiento por el apelado, era la suma de $88. Si según se alega por el. apelante, él insistiera en el cumplimiento del contrato, y al no cumplirlo los demandados fuera indemni-*865zado por hvs daños y perjuicios, al- obrar así sustituiría, otro contrato por el que en realidad firmaron las partes. La con-formidad. de las partes tuvo lugar al fijar la suma de $88 como pago por incumplimiento del contrato.
El apelante cita el artículo 1091 del Código Civil, que es la cláusula general que autoriza a la parte contratante para, escoger entre el cumplimiento del contrato y el resarcimiento-de los daños y perjuicios, pero este artículo solamente es apli-cable cuando las partes no han hecho convenio de ninguna; clase por.el que hayan de estimarse los daños y perjuicios,.
. El apelante hizo alguna referencia a casos americanos. Propiamente hablando, la suma especificada en este contrato, de acuerdo con el sistema americano se consideraría como daños líquidos, más bien que una pena. Al expresar las partes contratantes que ,1a suma de $88 sería la'compensación por cualquier incumplimiento del contrato por culpa de Eeal Her-manos, parece haberse tenido en cuenta que la suma de $88 comprende todos los daños y perjuicios. Este punto ha sido bastante discutido en el caso de K. P. Mining Co. v. Jacobson, 4 L. R. A. ;(N. S.), 757, 758. Es particularmente pertinente al punto, la cita contenida en el tomo 13 de Cyc., p. 90, a saber:.
“El contrato ha de regir, y la verdadera cuestión es ¿En qué con-sistía el contrato? El hecho de si era conveniente o nó a las partes contratantes obligarse de tal modo no tiene importancia alguna si aparece que la intención es clara. Si no existe fraude, trampa o ile-galidad en el caso, la corte está obligada a hacer que se cumpla el contrato. ’ ’
La reparación es la cuestión fundamental, y cuando las partes han estado conformes con respecto a la cuantía de Ios-daños y ésta no resulta injusta, excesiva o contraria a la moral pública, las cortes no anularán la verdadera intención de las partes contratantes.
La sentencia debe confirmarse.

Confirmada-.

*866Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.